 In the Matter of K. BART]IELMES MANUFACTURING COMPANY, INC.,AND NUNN BRASS WORKS, EMPLOYERandUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 3--R-1347.-Decided October 31, 1946Mr. 147inslow E. Thomson,of Rochester, N. Y., for the Employer.Messrs. Hugh Harley, Jr.,andTed Buizek,both of Rochester, N. Y.,for the Petitioner.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onAugust 28, 1946, conducted a prehearing election pursuant to Section203.49, of the Board's Rules and Regulations, among the employeesin the alleged appropriate unit, to determine whether or not they de-sired to be represented by the Petitioner for the purposes of collectivebargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that of approximately 42 eligible voters,40 cast valid ballots, of which 24 were for the Petitioner and 16against.Two ballots were challenged.Thereafter, pursuant to Section 203.55, of the Board's Rules andRegulations, a hearing was held at Rochester, New York, on September5, 1946, before Francis X. Helgesen, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERK. Barthelmes Manufacturing Company, Inc., and Nunn BrassWorks, Inc.,1 are both New York Corporations with the principal officeIThe two companies are jointly referred to, herein, as the Employer.71 N. L.R. B., No. 79.513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDand plant of each located in the same building at 15 Cairn Street,Rochester, New York.K. Barthelmes Manufacturing Company, Inc.,is engaged in the stamping and deep drawing of all types of metals.Nunn Brass Works, Inc., manufactures machine parts and subassem-blies.The principal officers and majority stockholders of both com-panics are all members of the family of Albert C. Wischmeyer, andthe managing officers of each company have full management powerswith respect to the other company.For the calendar year 1945, the two companies purchased rawmaterials valued in excess of $100,000, more than 50 percent of whichwas purchased from sources outside the State of New York.Duringthe same period, the companies sold fabricated or manufactured prod-itets valued in excess of $100,000, approximately 20 percent of whichwas shipped to customers located outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer in the allegedappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction and maintenance employees of the Employer, excluding cleri-cal and technical employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer seeks to set aside the election, alleging in substancethat (1) in ordering an election during a strike "the Board actsdirectly contrary to its statutory function, namely : `To diminish the K. BARTHELMES MANUFACTURING COMPANY, INC.515causes of labor disputes"'; (2) the Petitioner maintained the equiva-lent of a picket line near the polling place and that on several occa-sions strikers and union organizers violated the order of the Boardagent in charge of the election by going within 100 feet of the pollingplace for purposes other than voting; (3) the Board agent in chargeof the election told the Employer's observer during the election thatshe must state, in advance, how many voters she intended to challengeand give the names of such voters; and (4) that the ballot box wasleft unattended for a short period during the election?With regard to the first objection, the time for holding an electionin a representation proceeding was entrusted by Congress to the solediscretion of this Board.3Experience has proved that a promptelection has prevented threatened strikes or rapidly terminated exist-ing strikes in many instances. In this case the wisdom of conductingany early election is attested to by the fact that the strike, which wasin effect when the election was held, was terminated shortly thereafter.4As to the second objection, the Employer introduced in evidence sixphotographs allegedly taken during the course of the voting, threeof which show a number of men standing around automobiles parkedat a point estimated to be 70 or 80 feet from the polling place.ThePetitioner alleges that these pictures were taken before the polls wereopened.We find it unnecessary to resolve this conflict in the testimonyfor, assuming that the pictures were taken during the course of theelection, there is no evidence in the record of any electioneering orcoercion of the voters.Except for a conference between representatives of the Petitioner,representatives of the Employers, and the Board agent in charge ofthe election held in front of the voting place, discussed below, therecord discloses that no group of strikers or union officials was lessthan 70 or 80 feet from the polling place at any time during the election.The striking employees approached the polling place singly or insmall groups from one direction and the non-striking employees ap-proached in the same manner from a different direction.One ofthe Employer's officials who observed the election from a window ofthe plant testified that he did not see anyone from either group ap-proach or communicate in any way with the other group.While we do not condone the presence of anyone but voters withinthe neutral area surrounding the polls, the alleged picketing andviolations of the restricted area fail to impress us as having created2The Employer also alleged that various acts of terrorism and coercion were practiced bythe Union prior to the election, but since the record does not disclose any evidence in sup-port thereof,we find no merit in this objection.3N. L. R B. v. Waterman Steamship Corporation,309 U S 2064It is significant to note that,in spite of the fact that the election was conducted whilesome of the employees were on strike,all of the approximately 42 eligible voters castballots. 516DECISIONS Or NATIONAL LABOR RELATIONS BOARDany impediment to the fair conduct of the election, which was held bysecret ballot and subject to the scrutiny of interested parties.On thecontrary, we are impressed by the orderly manner in which the electionwas conducted in view of the fact that some of the employees were onstrike and others were not.With regard to the third objection, the record discloses that theEmployer's observer challenged the third voter who appeared at thepolls.A representative of the Petitioner testified that he feared thatthe Employer might challenge enough voters so that the results ofthe election would not be conclusive until after a hearing on the chal-lenges was concluded.Accordingly, he approached the polling placewhere he conferred with the Board agent in the presence of the Peti-tioner's observer and the Employer's observer.He said, in effect,that if the Employer's observer contemplated challenging many voterswho were on the eligibility list that the strikers would not participatefurther in the election.The Employer alleges that, following thisthreat, the Board agent in charge of the election instructed the Em-ployer's observer that she must then name all of the voters whom sheintended to challenge, and further gave her the impression that hewould call off the election unless she agreed to make no more challenges.The Employer points out that, thereafter, its observer, pursuant to apromise allegedly exacted by the Board agent, made no more chal-lenges.Assuming the Employer's allegations to be correct, there would bemerit in its third objection if there were no means of cletermming theconsequences of the alleged promise to make no more challenges. TheEmployer's cbserver testified, however, that no further challengeswere contemplated at any time, with the possible exception of twoemployees referred to as students, and it is conceded that if these twochallenges had been made they would not affect the outcome of theelection.Since the Employer does not contend that any ineligiblevoters voted in the election, we find no merit in its third objection.The Employer's final objection requires little discussion for whilethe ballot box was left unattended during the conference relating tothe Challenges to be made by the Employer, mentioned above, therecord discloses that no one was in the voting trailer at the time andthe conference took place in front of its only door. Following the elec-tion the observers, including the Employer's observer, and the Boardagent certified that the secrecy of the ballot box was maintained. TheEmployer's observer also testified at the hearing that she had no mis-givings on this score.We find that none of the Employer's objections, set forth above,raise substantial or material issues with respect to the conduct of theelection, and they are hereby overruled. K. BARTHELMES MANUFACTURING COMPANY, INC.517The results of the election held previous to the hearing show thatthe Petitioner has secured a majority of the valid votes cast and thatthe challenged ballots are insufficient in number to affect the resultsof the election.Under these circumstances, we shall not direct thatthe challenged ballots be opened and counted but instead we shallcertify the Petitioner as the collective bargaining representative ofthe employees in the appropriate unit.CERTIFICATIONOF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, C. I. 0., has been designated and selected by amajority of all production and maintenance employees of K. Barthel-mes Manufacturing Company, Inc., and Nunn Brass Works, Roch-ester,New York, excluding clerical and technical employees and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, as their representatives for thepurposes'of collective bargaining and that pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.Cr-JAn MAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.4